PD-0194-15
                                  NO.

WILLIAM PAUL LANGRUM,II                    §          IN THE TEXAS COURT

V.                                         s          OF   CRIMINAL    APPEALS

                                                                    FILED IN
THE STATE OF TEXAS                         §          AT AggT^N Q? Qmml Appr.v ~
                 MOTION TO SUSPEND RULE 9.3.(b) OF Tp|Eg20^-'J
                   TEXAS   RULE    OF    APPELLANT     PROCEDURE


TO THE HONORABLE JJiUDGE OF SAID COURT:                           Abel ACOSta,
        Petitioner respectfully presents this motion to the court

requesting the~.honorable court to suspend rule 9.3(b) because

petitioner is unable to send to required number of copies to

the court as required,       and in support of this motion petitioner

presents the following in support thereof;

                                           I


 !'•    Petitioner is seeking to file a PDR challenging the fifth

Court of appeals decision of his appeal in cause No .Q5-13t-01489-CR

       ^Petitioner does not have access to any copier machine,                    nor

does he have access to any family members that will make copies.

         Because of the facts stated here petitioner ask that this

Honorable court grant this motion,              and allow his to send only

the original copy to the court.

WHEREFORE PREMISES CONSIDERED,           petitioner pray that the court

grant this     motion, and allow hira to send only the original copy.



                                                       WILLIAM     PAUL   LANGRUf!,II

                           CERTIFICATE         OF   SERVICE

PETITIONER    CERTIFY THAT    A   TRUE   AND    CORRECT    COPY   OF   THIS   MOTION ,
WAS SENT TO THE ATTORNEY FOR THE STATE ON THE JO DAY OF FEBRUARY
2015.
                                                       UMluyn raid Mjyo/fon JjL
                                                      WILLIAM PAUL LANGRUmTTi



                                          (1)
      WILLIAM    PAUL    LANGRUM,II
      ALLEN    POLUNSKY    UNIT
      3872    F.M.350    SOUTH
      LIVINGSTON,       TEXAS77351




(2)